EXHIBIT FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS THIRD QUARTER RESULTS; PROVIDES UPDATED OUTLOOK FOR FOURTH QUARTER · Non-GAAP loss from continuing operations of $(0.21)per share, compared to Company’s projection of $(0.35) - $(0.37) per share · GAAP loss from continuing operations of $(0.50)per share · Quarter ends with cash, cash equivalents and available for sale securities of $74 million; no borrowings on line of credit · Restructuring plan to generate $100 - $125 million in expense savings · Lane Bryant Woman™ Catalog to be discontinued · Additional closings of approximately 100 stores · Transformation of merchandise strategy to vertical specialty store model Bensalem, PA, November 25, 2008 – Charming Shoppes, Inc. (NASDAQ:CHRS) a leading multi-brand apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the third quarter and nine months ended November 1, 2008.The Company also announced the commencement of a restructuring plan, expected to result in total cost savings of $100 - $125 million,with approximately $75 million occurring in fiscal year 2010, and a significant plan for the transformation of its merchandise strategy.Additionally, the Company announced its intention to discontinue the Lane Bryant Woman™ catalog, and additional store closings, and provided an updated outlook for its fourth fiscal quarter endingJanuary 31, 2009. Operating Results for the Thirteen Weeks Ended November 1, 2008 For the thirteen weeks ended November 1, 2008, on a non-GAAP basis, excluding after-tax charges of $34.1 million, or $0.29 per diluted share, related to impairment, restructuring and other items, catalog discontinuation costs and deferred tax valuation allowances, the Company reported a loss from continuing operations of $(23.7) million, or $(0.21) per diluted share; on a GAAP basis, the Company reported a loss from continuing operations of $(57.8) million, or $(0.50) per diluted share.The Company’s non-GAAP results compare favorably to its previous projection for a diluted loss per share from continuing operations in the range of $(0.35) to $(0.37) for the third quarter on a comparable basis.For a reconciliation of GAAP to non-GAAP financial information, refer to the table at the end of this release. The Company’s loss from continuing operations, on a GAAP basis, compares to a loss from continuing operations of $(1.7) million, or $(0.01) per diluted share for the thirteen weeks ended November 3, 2007.Pre-tax charges of $34.1 million, or $0.29 per diluted share, recorded during the quarter ended November 1, 2008 include $20.2 million (non-cash), or $0.18 per diluted share, related to store impairment, $5.4 million, or $0.05 per diluted share, related to the discontinuance of the Lane Bryant Woman catalog, $2.9 million, or $0.02 per diluted share, primarily related to severance for the elimination of corporate positions during the third quarter of fiscal year 2009, and $5.6 million, or $0.05 per diluted share, related to a tax valuation allowance. Net sales from continuing operations for the thirteen weeks ended November 1, 2008 decreased 8% to $553.1 million, compared to net sales from continuing operations of $599.7 million for the thirteen weeks ended November 3, 2007. Net sales for the Company’s Retail Stores segment were $528.5 million during the thirteen weeks ended November 1, 2008, a decrease of 10% compared to $588.1 million during the thirteen weeks ended November 3, 2007.Consolidated comparable store sales for the Company’s Retail Stores segment decreased 9% during the thirteen weeks ended November 1, 2008, compared to an 8% decrease in comparable store sales during the thirteen weeks ended November 3, 2007.The Company’s 9% decrease in consolidated comparable store sales compares favorably to the Company’s previous projection for sales declines in the low double digits. Alan Rosskamm, Chairman of the Board and Interim Chief Executive Officer of Charming Shoppes, Inc. said, “Our October sales and margin performance improved from the very difficult levels we experienced during September, which allowed us to deliver results that exceeded our previous guidance.We ended the quarter with cash, cash equivalents and available for sale securities of approximately $74 million, compared to $63 million at the end of the corresponding period a year ago.Our ability to generate cash in a very difficult climate is the result of strong inventory management, significant reductions in capital spending, realized cost savings from previously announced initiatives, and the sale of our non-core misses apparel catalogs.Based on comparable store sales trends of low double digit declines, we expect to generate free cash flow during our fourth fiscal quarter, and end the fiscal year with cash balances in the range of $90 to $100 million.Additionally, we are not currently drawing upon our committed $375 million revolving credit facility, despite the fact that we are in our typical period of peak seasonal borrowing.This facility is in place through July 2010.As of November 1, 2008, available borrowing capacityon this facility, based on end of quarter inventory levels, was $255 million.” The Company has performed a sensitivity analysis on its liquidity for the next fiscal year.In the event that comparable store sales in fiscal year 2010 continue to trend at low double digit declines, the Company expects to generate positive free cash flow.If comparable store sales declines are in the mid-teens, the Company expects to be cash-neutral.The Company’s liquidity analysis assumes further reductions in capital spending and inventory through fiscal year 2010, as well as the implementation of its cost reduction initiatives, discussed below. This analysis does not include potential cash proceeds from any further divestitures, nor from the refinancing of any existing real estate assets.For the fiscal year ending January 30, 2010, the Company has planned net capital expenditures of approximately$22 million, representing a significant reduction of more than 50% below an estimated $51 million for the current fiscal year. Additionally, plans include further significant reductions in inventories during fiscal year 2010 in addition to decreases in inventories, on a same store basis, of approximately 13% for the current fiscal year.These plans should benefit the Company’s operating performance, including substantially reduced markdowns and improved gross margins. Operating Results for the Thirty-nine Weeks Ended November 1, For the thirty-nine weeks ended November 1, 2008, on a non-GAAP basis, excluding charges related to impairment, restructuring and other items, catalog discontinuation costs and deferred tax valuation allowances, the Company reported a loss from continuing operations of $(21.1) million, or $(0.18) per diluted share; on a
